DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/26/2021:
Claims 1-19 are pending in the current application.  Claims 1 and 12 have been amended and Claims 3, 5-6, 14, and 16-19 stand withdrawn.
The core of the previous prior art-based rejections have been overcome in light of the amendment and new rejections are laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 9 is objected to because of the following informalities:  “LiO2” is recited as a glass former but it seems that this is a typographical error and should be “Li2O”, since lithium superoxide (LiO2) does not appear to be a glass former.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

6.	Claims 1-2, 4, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inda US PG Publication 2009/0197172 in view of Yamamoto et al. “Binder-free sheet-type all-solid-state batteries with enhanced rate capabilities and high energy densities.” Sci Rep 8, 1212 (2018).
Regarding Claims 1, 4, 8-9, 12, and 15, Inda discloses a green solid-state battery layer comprising a spread of particles, the spread of particles comprising a solid-state electrolyte particles, and a sacrificial binder (binder is burned out during processing of the green sheet, paras 0035-0037) that covers and binds together the spread of particles, the green solid-state battery layer having a porosity of no greater than 20 vol% (para 0068, overlapping the claimed range of about 20 vol%) and the sacrificial binder being removable through thermal decomposition or volatilization at a temperature of 300 °C to 600 °C (para 0037, overlapping the claimed range of 400 °C or lower) (see paras 0035-0037, 0046-0050, 0068).  Inda does not specifically call the binder a protective sacrificial binder, but the skilled artisan would recognize that the binder is sacrificial since it is burned off.  Further, regarding the limitation “protective”, this is seen as an intended use of which the prior art is capable.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	With respect to the vol% porosity taught by Inda, the claimed range is obvious since the range of Inda overlaps the claimed range and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Inda fails to specifically disclose that the solid-state electrolyte includes sulfide-based solid-state electrolyte. However, Yamamoto discloses a green solid-state battery layer (SE sheets, p. 8 of Yamamoto) comprising a spread of particles, the spread of particles comprising sulfide-based solid-state electrolyte particles wherein the sulfide-based solid-state electrolyte particles are comprised of a sulfide-based solid-state electrolyte material that necessarily includes an integrated molecular network of one or more glass formers and one or more glass modifiers or glass dopants, e.g. Li2S/P2S5 or Li2S-modified P2S5 glass (P2S5 being a glass former and Li2S being a glass modifier) (meeting Claims 8-9) and a protective sacrificial binder (polypropylene carbonate, PPC) that covers and binds together the spread of particles, the protective sacrificial binder being removable through thermal decomposition or volatilization at a temperature of 400 °C or lower (see highlighted portions of Yamamoto).  Yamamoto discloses that the protective sacrificial binder, PPC, is removed under vacuum at temperatures below 300 °C which is below 400 °C (see binder-removal strategy section on p. 2) and further, this material is claimed in the Claims 4 and 15).   Although Yamamoto does not discussed the structure of the sulfide-based solid-state electrolyte material as having an integrated network of the one or more glass formers and glass modifiers (e.g. Li2S/P2S5 or Li2S-modified P2S5 glass), the skilled artisan would understand that this is an inherent property of such a material.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Yamamoto recites that the advantage in using this sulfide-based solid-state electrolyte is that they for solid state batteries that are promising for large-scale energy storage applications because of their safety, cycle longevity, and high power density (see the second paragraph of p. 1 of Yamamoto).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a sulfide-based solid-state electrolyte in the green solid-state battery layer of Inda because Yamamoto teaches that sulfide-based solid-state electrolyte can form a solid-state batteries that are promising for large-scale energy storage applications because of their safety, cycle longevity, and high power density
Regarding Claims 2 and 13, Inda discloses that after the degreasing or “burning-off” sintering step, the only remaining materials in the solid-state layers is constituting inorganic substance because all other components, including organic binder, are gasified and discharged out of the green sheets (para 0035) and so the skilled artisan would apply this same objective to the sintering step of Inda modified by Yamamoto.  The use of a known technique to improve similar devices (methods or products) in the same KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claim 7, Inda discloses that the green solid-state battery layer is formed as a green sheet laminate including positive and negative electrode green sheets and electrolyte green sheets prior to removing the binder and then after the laminate is sintered, metallic current collector foils are attached (see e.g. paras 0049-0051), but fails to disclose that the green solid-state battery layer is supported on a plastic substrate or a metallic current collector foil.  However, the green solid-state battery layer of Yamamoto is supported on a metallic current collector foil when it is layered on an electrode sheet since the electrode sheets each have a metallic current collector (see e.g. p. 8, Fabrication of binder-free sheet-type ASSLBs, two-layered SE/electrode sheets wherein electrode sheets are electrode slurries coated on a current collector foil and then SE slurry is coated on the electrode sheet and pressed and dried).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the manufacturing steps of Inda modified by Yamamoto such that the green solid-state battery layer is supported on a plastic substrate or a metallic current collector foil since Yamamoto teaches that the sintering or binder-removal step is carried out when the current collectors are already attached to the electrode layers and The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP 2144.04 IV. C.
Regarding Claim 10, Inda discloses the inclusion of glass dopant (Li-containing inorganic compound which can work as a sintering additive) such as LiI, LiCl, or Li3PO4 (see e.g. paras 0029-0030).
Regarding Claim 11, Inda teaches that the glass ceramic electrolyte material can include precipitated crystalline phase or can use glass ceramic electrolyte where the entire glass phase is converted to crystalline phase, since the crystalline phase improves ion conductivity due to the absence of crystal grain boundaries (see paras 0012-0014, 0059) and so the skilled artisan would find it obvious to include at least one precipitated crystalline phase in the sulfide-based solid-state electrolyte material of Inda modified by Yamamoto. 
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729